Name: Commission Regulation (EC) No 334/97 of 25 February 1997 amending Regulation (EC) No 151/97 on the sale of beef at prices fixed at a flat rate in advance held by certain intervention agencies and intended for supplying the Canary Islands
 Type: Regulation
 Subject Matter: prices;  marketing;  animal product;  trade policy;  trade;  regions of EU Member States
 Date Published: nan

 No L 56/4 ( ENI Official Journal of the European Communities 26 . 2. 97 COMMISSION REGULATION (EC) No 334/97 of 25 February 1997 amending Regulation (EC) No 151/97 on the sale of beef at prices fixed at a flat rate in advance held by certain intervention agencies and intended for supplying the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 7 (3) thereof, Article 1 Regulation (EC) No 151 /97 is amended as follows : 1 . In Article 3 ( 1 ) the following is inserted as the first subparagraph : The purchase application shall be submitted by an operator entered in the register referred to in Article 5 ( 1 ) of Regulation (EC) No 2790/94 or by an operator duly authorized in writing by the aforementioned operator to act on his behalf.' Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Regulation (EC) No 2348/96 (4), and in particular Article 3 (2) thereof, 2 . In Article 3 (2) the following is added as the second subparagraph : 'The application for the aid certificate shall be submitted not later than seven working days after the date on which the purchase invoice is made out.' Whereas Commission Regulation (EC) No 1 51 /97 C5) provides for the sale of beef from intervention agencies for delivery to the Canary Islands pursuant to Commis ­ sion Regulation (EC) No 2790/94 of 16 November 1994 laying down common detailed rules for the implementa ­ tion of Council Regulation (EEC) No 1601 /92 concerning specific measures for the Canary Islands with regard to certain agricultural products (6), as amended by Regulation (EC) No 2883/94 f); whereas, in order to ensure the proper operation of this sale, certain administrative rules should be laid down in particular as regards eligibility for sale and deadlines; 3 . In Article 5 the second paragraph is replaced by the following: 'Delivery of the products concerned to the Canary Islands not later than 30 June 1997 shall be a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Proof of compliance with this requirement must be supplied not later than two months after completion of formalities with the competent authorities in the Canary Islands for the delivery concerned.' Article 2 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 148 , 28 . 6 . 1968 , p . 24.(2 OJ No L 296, 21 . 11 . 1996, p . 50 . 0 OJ No L 173, 27. 6 . 1992, p. 13 . (4) OJ No L 320 , 11 . 12 . 1996, p. 1 . O OJ No L 26, 29 . 1 . 1997, p. 1 . (j OJ No L 296, 17 . 11 . 1994, p. 23 . 0 OJ No L 304, 29 . 11 . 1994, p. 18 . It shall apply to purchase applications submitted from the day of its entry into force . 26. 2. 97 EN Official Journal of the European Communities No L 56/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1997. For the Commission Franz FISCHLER Member of the Commission